Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/06/2022 is being considered by the examiner.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities: 
Claim 4 lines 2 and 4-5: "a first terminal end" should be changed to -- the first terminal end -- since antecedent basis has been established in claim 1.
Claim 4 lines 3 and 5: "a second terminal end" should be changed to -- the second terminal end -- since antecedent basis has been established in claim 1.
Claim 10 line 2: "a light source"  should be changed to -- the light source -- since antecedent basis has been established in claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-4, 7, 9 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lauderdale et al. (US 2004/0213003) (hereinafter Lauderdale).
Re claim 1: Lauderdale discloses a T-bar (SCS, fig. 5A) for a suspended ceiling (suspended ceiling, see para [0047]), the T-bar comprising: an elongated rigid spine (ERS, see annotated fig. 1) extending from a first terminal end (TE1, see annotated fig. 5A) to a second terminal end (TE2, see annotated fig. 5A); an anchor (anchoring end portion of TE1, fig. 5A) (see fig. 2) attached to the elongated rigid spine (ERS) on at least one of the first or second terminal ends (see fig. 5); a lower portion (see annotated fig. 5B) of the elongated rigid spine (ERS) including a first rest shelf portion (RS1, see annotated fig. 5B) and a second rest shelf portion (RS2, see annotated fig. 5B), the first rest shelf portion (RS1) extending from the elongated rigid spine (ERS) in a first lateral direction (left direction, see annotated fig. 5B), the second rest shelf portion (RS2) extending from the elongated rigid spine (ERS) in a second lateral direction (right direction, see annotated fig. 5B), the second lateral direction (right direction) being opposite the first lateral direction (left direction), the first and second rest shelf portions (RS1, RS2) and elongated rigid spine (ERS) forming a cross-sectional form (see fig. 5B) of the T-bar (SCS) from the first terminal end (TE1) to the second terminal end (TE2), the cross-sectional form of the T-bar configured for placement of the suspended ceiling (see figs. 6A, 6C) above the lower portion of the elongated rigid spine (see fig. 5A); a first track slot portion (TS1, see annotated fig. 5B) extending downward from the first rest shelf portion (RS1); a second track slot portion (TS2, see annotated fig. 5B) extending downward from the second rest shelf portion (RS2); and a lighting module (30, fig. 5A) extending from at least the first terminal end (TE1) to at least the second terminal end (TE2) of the elongated rigid spine (ERS), the lighting module (30) located below (see fig. 5B) the first and second rest shelf portions (RS1, RS2) and held into position below each the first and second rest shelf portions (RS1, RS2) by placement within (30 within TS1, TS2 and under RS1, RS2) the first track slot portion (TS1) and the second track slot portion (TS2).  


    PNG
    media_image1.png
    619
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    398
    media_image2.png
    Greyscale

Re claim 2: Lauderdale discloses a second anchor (anchor on end of TE2, see annotated fig. 5A) located on the other of the first or second terminal ends (TE1, TE2) of the elongated rigid spine (ERS).  

Re claim 3: Lauderdale discloses the lighting module (30, fig. 5A) contains a plurality of LEDs (light emitting diodes, see para [0047]) creating a light source (30) of the lighting module (30).  

Re claim 4: Lauderdale discloses a first side wall (S1, see annotated fig. 5B) extending downward from a bottom side of the first rest shelf portion (bottom side of RS1, see annotated fig. 5B) and extending from the first terminal end (TE1, see annotated fig. 5A) of the first rest shelf portion (RS1, see annotated fig. 5B) to the second terminal end (TE2, see annotated fig. 5A) of the first rest shelf portion (RS1), and a second side wall (S2, see annotated fig. 5B) extending downward from a bottom side of the second rest shelf portion (bottom side of RS2, see annotated fig. 5B) and extending from the first terminal end (TE1, see annotated fig. 5A) of the second rest shelf portion (RS2) to the second terminal end (TE2, see annotated fig. 5A) of the second rest shelf portion (RS2), the first and second side walls (S1, S2) and the bottom sides of the first and second rest shelf portions (bottom sides of RS1, RS2) forming a light housing (see fig. 5B) to contain the lighting module (30).  

Re claim 7: Lauderdale discloses a T-Bar with a light source for use in a suspended ceiling, the T-bar with the light source comprising: an elongated rigid spine (ERS, see annotated fig. 1) extending from a first terminal end (TE1, see annotated fig. 5A) to a second terminal end (TE2, see annotated fig. 5A); the elongated spine (ERS) being a planar structure (see fig. 5B) with a first longitudinal edge (edge of TE1, see annotated fig. 5A) and a second longitudinal edge (edge of TE2, see annotated fig. 5A) extending between the first and second terminal ends (TE1, TE2); a first rest shelf portion (RS1, see annotated fig. 5B) projecting outward from the first longitudinal edge (see fig. 5B) of the elongated spine (ERS) from a first lateral side (left side) of the elongated spine (see fig. 5B), wherein the first rest shelf portion (RS1) is configured to support a first ceiling tile (CT, fig. 6C) on the first rest shelf portion (RS1); a second rest shelf portion (RS2, see annotated fig. 5B) projecting outward from the second longitudinal edge (see fig. 5B) of the elongated spine (ERS) from a second lateral side (right side) of the elongated spine (see fig. 5B), the second lateral side (right side) of the elongated spine facing a direction (right direction, fig. 5B) opposite the first lateral side (left side) of the elongated spine, wherein the second rest shelf portion (RS2) is configured to support a second ceiling tile (tiles CT, fig. 6C) on the second rest shelf portion (RS2); a plurality of anchors (anchors on ends of TE1 and TE2, see annotated fig. 5A), each anchor (anchors on ends of TE1 and TE2) located at each terminal end (TE1, TE2) of the elongated spine (ERS) and connectable to either a second T-bar (see fig. 2) with light source (see fig. 1) or a non-illuminating T-bar (see fig. 2) used for the suspended ceiling (SCS); and a lighting module (30, fig. 5A) extending from at least the first terminal end (TE1) to at least the second terminal end (TE2) of the elongated spine (ERS), the lighting module (30) secured below the first and second rest shelf portions (RS1, RS2) by a plurality of slots (slots formed between RS1 and TS1 and RS2 and TS2, see annotated fig. 5B) extending downward from the first and second rest shelf portions (RS1, RS2).  

Re claim 9: Lauderdale discloses a power source (32, 33, fig. 5A) connected to the lighting module (30, fig. 5A) to illuminate an area below the T-bar with light source (see fig. 5B).  

Re claim 14: Lauderdale discloses the lighting module (30, fig. 5A) contains a plurality of LEDs (30) (light emitting diodes, see para [0047]) creating the light source of the T-bar (see fig. 5B).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 12-13, 15-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauderdale et al. (US 2004/0213003) in view of Piepgras et al. (US 2006/0262521) (hereinafter Piepgras).
Re claim 5: Lauderdale fails to teach the lighting module is contained within a light housing, the light housing positioned below the first and second rest shelf portions.  
Piepgras teaches a lighting module (100, fig. 7) is contained within a light housing (534, fig. 7), the light housing (534) positioned below the first and second rest shelf portions (portions of 520, fig. 7).  
Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a light housing to the lighting module of Lauderdale where the light housing positioned below the first and second rest shelf portions, in order to facilitate heat dissipation for the light sources thereby prolonging the life of the lighting module.

Re claim 12: Lauderdale fails to teach an upper heat sink having a greater surface area than the elongated spine, the upper heat sink formed adjacent to the first and second longitudinal edge of the elongated spine.  
Piepgras teaches an upper heat sink (530, fig. 7) having a greater surface area (see fig. 7) than the elongated spine (vertical spine portion center of 520, fig. 7), the upper heat sink (530) formed adjacent to the first and second longitudinal edge (far edges of vertical spine portion center of 520, fig. 6) of the elongated spine (see fig. 6).
Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add an upper heat sink to the T-bar of Lauderdale which has a greater surface area than the elongated spine, the upper heat sink formed adjacent to the first and second longitudinal edge of the elongated spine, in order to increase heat dissipation thereby prolonging the lifetime of the lighting module.

Re claim 13: Lauderdale fails to teach the upper heat sink comprises at least one fin protruding laterally from each the first and second lateral side of the elongated spine.  
Piepgras teaches the upper heat sink (530, fig. 7) comprises at least one fin (530, fig. 7) protruding laterally from each the first and second lateral side of the elongated spine (see fig. 7).  
Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add at least one fin protruding laterally from each the first and second lateral side of the elongated spine of Lauderdale, in order to increase heat dissipation thereby prolonging the lifetime of the lighting module.

Re claim 15: Lauderdale teaches a T-bar for a suspended ceiling, the T-bar comprising: an elongated rigid spine (ERS, see annotated fig. 1) extending from a first terminal end (TE1, see annotated fig. 5A) to a second terminal end (TE2, see annotated fig. 5A); the elongated spine (ERS) having an upper portion (UP, see annotated fig. 5B), a middle portion (MP, see annotated fig. 5B) and a lower portion (LP, see annotated fig. 5B), a first rest shelf portion (RS1, see annotated fig. 5B) constituting a first lower portion (RS1) of the elongated spine (ERS), the first rest shelf portion (RS1) extending from a first lateral side (left side, see annotated fig. 5B) of the elongated spine (ERS); a second rest shelf portion (RS2, see annotated fig. 5B) constituting a second lower portion (RS2) of the elongated spine (ERS), the second rest shelf portion (RS2) extending from a second lateral side (right side, see annotated fig. 5B) of the elongated spine (ERS), the second lateral side (right side) of the elongated spine facing opposite the first lateral side (left side) of the elongated spine, wherein the first and second rest shelf portions (RS1, RS2) and the elongated spine (ERS) with the upper, middle, and lower portions (UP, MP, LP) create a cross sectional form of the T-bar (see fig. 5B), the cross-sectional form of the T-bar configured for placement of the suspended ceiling (see fig. 6C) above the first and second rest shelf portions (RS1, RS2); a lighting module (30, fig. 5A) extending from at least the first terminal end (TE1) to at least the second terminal end (TE2) of the elongated spine (ERS); and a power source (32, fig. 5A), the power source (32) connected to the light source (30) to power the lighting module and illuminate an area below the T-bar (see fig. 5B).
However, Lauderdale fails to teach the upper portion having a greater surface area than the middle portion to draw heat away from the T-bar; a light housing, the light housing positioned below the first and second rest shelf portions adjacent the elongated spine; the lighting module secured into the light housing by a plurality of slots configured to accept the lighting module. 
Piepgras teaches the upper portion (portion between 520 and 530, fig. 7) (UP, see annotated fig. 7) having a greater surface area than the middle portion (portion between 516 and 530, fig. 7) (MP, see annotated fig. 7) to draw heat away (facilitate heat dissipation, see para [0058]) from the T-bar; a light housing (534, fig. 7), the light housing (534) positioned below the first and second rest shelf portions (left and right shelf portions of 520, fig. 7) adjacent the elongated spine (middle protruding spine of 520, fig. 7); the lighting module (100, fig. 7) secured into the light housing (534) by a plurality of slots (slots of 526, fig. 7) configured to accept the lighting module (100). 

    PNG
    media_image3.png
    877
    643
    media_image3.png
    Greyscale

Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the surface area of the upper portion to have a greater surface area than the middle portion to draw heat away from the T-bar and to add a light housing to the lighting module of Lauderdale where the light housing positioned below the first and second rest shelf portions, in order to facilitate heat dissipation for the light sources thereby prolonging the life of the lighting module.

Re claim 16: Lauderdale fails to teach the upper portion of the elongated spine having a greater surface area than the middle portion of the elongated spine is an upper heat sink.  
Piepgras teaches the upper portion (portion between 520 and 530, fig. 7) (UP, see annotated fig. 7) of the elongated spine having a greater surface area (see fig. 7) than the middle portion of the elongated spine is an upper heat sink.  
Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the surface area of the upper portion to have a greater surface area than the middle portion to draw heat away from the T-bar and to add a light housing to the lighting module of Lauderdale where the light housing positioned below the first and second rest shelf portions, in order to facilitate heat dissipation for the light sources thereby prolonging the life of the lighting module.

Re claim 17: Lauderdale fails to teach at least one fin protruding laterally from at least one lateral side of the elongated spine to form the upper heat sink.  
Piepgras teaches at least one fin (fin of 530, fig. 7) protruding laterally (see fig. 7) from at least one lateral side of the elongated spine (see fig. 7) to form the upper heat sink (heat dissipation, see para [0058]).
Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one fin protruding laterally from at least one lateral side of the elongated spine to form the upper heat sink, in order to facilitate heat dissipation for the light sources thereby prolonging the life of the lighting module.

Re claim 19: Lauderdale teaches the lighting module (30, fig. 5A) contains a plurality of LEDs (light emitting diodes, see para [0030]) creating a light source of the T-bar.  

Re claim 20: Lauderdale teaches a plurality of anchors (anchors on ends of TE1 and TE2, see annotated fig. 5A), each anchor located at each terminal end (see annotated fig. 5A) of the elongated spine (ERS), the plurality of anchors connectable to either a second T-bar with light source (see figs. 1 and 2) or a non-illuminating T-bar used for the suspended ceiling (see fig. 6A, 6C).  

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauderdale et al. (US 2004/0213003) in view of Speet (US 4,230,900).
Re claim 10: Lauderdale fails to teach the power source is located remote from the T-bar with the light source  and connected to the lighting module by wiring.  
Speet teaches the power source (14, fig. 3) is located remote from the T-bar (21, fig. 3) with light source and connected to the light source by wiring (wiring in 10, fig. 3)
Therefore, in view of Speet, it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the light source to the power source by wiring remote from the T-bar, in order to remotely provide power to the light source.

Re claim 11: Lauderdale fails to teach the power source is attached to the elongated spine through use of a power source fastener.  
Speet teaches the power source (14, fig. 3) is attached to the elongated spine (spine of 21, fig. 3) through use of a power source fastener (40, fig. 3), 
Therefore, in view of Speet, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the power source is attached to the elongated spine through use of a power source fastener, in order to selectively attach the power source in a desired position.

Allowable Subject Matter
Claims 6, 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the lighting module contains a first side rail and a second side rail, the first side rail of the lighting module resting within the first track slot portion and the second side rail resting within the second track slot portion with respect to claim 6; the lighting module contains a plurality of side rails, the plurality of side rails of the lighting module resting within the plurality of slots below the first and second rest shelf portions of the T-bar with the light source with respect to claim 8; the lighting module contains a plurality of side rails, the plurality of side rails of the lighting module resting within the plurality of slots to secure the lighting module within the light housing with respect to claim 18, as specifically called for in the claimed combinations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875